DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/03/2019 and 05/10/2021 were considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Control unit” in claims 1, 16-17 and 20. The limitation uses a generic placeholder “unit” that is coupled with “control” (an equivalent of the functional language of “for control”) and “configured to contact the upper end of the hollow cylindrical body so as to apply an input signal to the transmitting coil and receive an output signal from the receiving coil in response to the input signal, and to generate an indication of the pressure of the cerebrospinal fluid responsively to the output signal”. The limitation does not recite sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier. 
The recitations of “control unit” in claims 18-19 are not being interpreted under 35 U.S.C. 112(f) because the claims recite sufficient structure for performing the recited function in the form of a memory and a processor.
“Control unit” in claim 24. The limitation uses a generic placeholder “unit” that is coupled with “control” (an equivalent of the functional language of “for control”). The limitation does not recite sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification fails to clearly disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 20, and 24  are directed towards generating an indication of the pressure of the cerebrospinal fluid responsively to an output signal. As described in Page 17, lines 21-26 of the Applicant’s specification, the indication of the pressure of the CSF may be a pressure value in a suitable unit of pressure. Therefore, the claim is directed towards a desired result of generating a pressure value of the cerebrospinal 
In this case, the specification fails to disclose how the generation of a pressure value is based on the output signal. Page 11 discloses that the control unit may need to be calibrated to provide a correspondence between the output signal and the respective pressure value, but Page 11 fails to disclose how that correspondence results in the generation of a pressure value. Page 16 discloses that the control unit 14 may be calibrated based on a plurality of measurements of the output signal at known CSF pressures measured by a calibrated device, but Page 16 fails to disclose how the pressure value is generated. Additionally, the specification does not disclose that the calibration is required for the generation of the pressure value, so the specification does not provide any guidance on how to arrive at the pressure value. Therefore, the 
Claims 2-19 are rejected by virtue of their dependence from claim 1.
Claims 21-23 are rejected by virtue of their dependence from claim 20.
Claims 25-30 are rejected by virtue of their dependence from claim 24.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 20, and 24 recite the claim limitation “control unit” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes the “control unit” in at least Pages 16-17 of the Applicant’s specification and Figs. 1, 3, and 5A-5B. Figs. 1 and 5A-5B depict the control unit comprising structure for “contacting the upper end of the hollow cylindrical body so as to apply an input signal to the transmitting coil and receive an output signal from the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites “a plurality of coils including a stationary coil and a moving coil” in lines 7-8 and “one of the plurality of coils being configured as a transmitting coil and another of the plurality of coils being configured as a receiving coil” in lines 13-14, which 
Claims 2-19 are rejected by virtue of their dependence from claim 1.
Claims 21-23 are rejected by virtue of their dependence from claim 20.
Claims 25-30 are rejected by virtue of their dependence from claim 24.
Claim 24 recites “A method of use of a cerebrospinal-fluid-pressure-measuring device” in line 1, but it is unclear how the “cerebrospinal-fluid-pressure-measuring device” is being used because there are no references to such a device. Additionally, it is unclear whether the recitation of “a pressure gauge” in line 3 is the same as, related to, or different from “a cerebrospinal-fluid-pressure-measuring device” in line 1.  If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the “cerebrospinal-fluid-pressure-measuring device” in line 1 will be interpreted to the same as “a pressure gauge” in line 3. 
Claims 25-30 are rejected by virtue of their dependence from claim 24. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7-9, 12, 15-17, 24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0143696 A1 (Najafi) in view of US 2014/0378783 A1 (Ledet). 
With regards to claim 1, Najafi discloses a cerebrospinal-fluid-pressure-measuring device (¶ [0018] discloses monitoring systems and components for measuring intracranial pressure; ¶ [0021] discloses that the intracranial pressure is the pressure of the cerebrospinal fluid), comprising: a pressure gauge including (Fig. 5 depicts the sensing device of Fig. 4 (which is a self-contained sensing device of the type represented in Fig. 2a); see ¶¶ [0015]-[0016]): a hollow cylindrical body configured for inserting through a skull (Fig. 4 and ¶ [0029] disclose a cylindrical housing 110 for placing the sensing device 60 within, thereby indicating that the cylindrical housing 110 is hollow) and having a lower end, an upper end, an inner surface, and an outer surface (Fig. 4 and ¶ [0029] depict an end corresponding to a flat distal face 112 [i.e., a lower end], an end opposite the flat distal face 112, an inner surface of the flat distal face 112 which contains the transducer 62/mechanical capacitor 94 [i.e., an inner surface], and an exterior surface of 110); a membrane attached to the lower end (¶ [0023] discloses that capacitor 94), the membrane being configured to move under a pressure of cerebrospinal fluid within the skull (¶¶ [0023], [0030] discloses that capacitor 94 comprises a diaphragm that deflects relative to the fixed electrode in response to pressure of cerebrospinal fluid); and a plurality of electrodes including a stationary electrode and a moving electrode (¶ [0023] discloses the capacitor 94 comprising a fixed electrode and a moving electrode), the stationary electrode being disposed in the hollow cylindrical body and connected to the inner surface of the hollow cylindrical body so as to remain stationary with respect to the hollow cylindrical body (¶ [0023] discloses the fixed electrode is stationary; Fig. 4 depicts the capacitor 94 being connected to and located within an inner surface of flat distal face 112 of the housing 110), the moving electrode being disposed in the hollow cylindrical body and connected to the membrane so that the moving electrode moves with respect to the stationary electrode when the membrane moves under the pressure from the cerebrospinal fluid (¶ [0023] discloses a moving electrode on a diaphragm that deflects relative to the fixed electrode in response to pressure; Fig. 4 depicts the capacitor 94 being located within an inner surface of flat distal face 112 of the housing 110), one of the plurality of electrode being configured as a transmitting (Fig. 3 depicts the capacitor 94 comprising a receiving electrode and a transmitting electrode; Fig. 3 and ¶ [0025] disclose a regulator/rectifier 102 which rectifies incoming power from inductive antenna 106 to circuit components including the oscillator 92, wherein a signal of the oscillator is transmitted to an electrode of the capacitor and received from an electrode of the capacitor); and a control unit configured to contact the upper end of the hollow cylindrical body (Fig. 5 and ¶ [0032] depict an anchor 120, wherein antenna 66 may be placed within the anchor 120 and is electrically coupled to the remaining components of the sensing device 60, wherein anchor 120 is configured to contact an upper end of the housing 110) so as to apply an input signal to the transmitting electrode and receive an output signal from the receiving electrode in response to the input signal (Fig. 3 and ¶ [0025] disclose a regulator/rectifier 102 which rectifies incoming power from inductive antenna 106 to circuit components including the oscillator 92, wherein a signal of the oscillator is transmitted to an electrode of the capacitor and received from an electrode of the capacitor; Fig. 3 and ¶ [0024] disclose a signal from the oscillator 92 being provided to a modulator 96 and then to the antenna 66), and to generate an indication of the pressure of the cerebrospinal fluid responsively to the output signal (¶¶ [0023]-[0024] discloses the signal being transmitted from antenna 66 to a readout unit 80, wherein the transmitted signal is an indication of the pressure).  
The above combination fails to disclose that the electrodes of the capacitor are coils. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electrode of the capacitor of Najafi with the flat inductor coils as taught by Ledet. Because both function as capacitive plates, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

With regards to claim 4, the above combination of Najafi and Ledet teaches or suggests the moving coil having a first axis and the stationary coil has a second axis, the first axis being substantially parallel to the second axis (see the above 103 analysis with regards to the modification of the moving and stationary electrodes of Najafi in view of the flat coils of Ledet; Fig. 3 of Ledet depicts the coils 20, 22 defining axes which are parallel to each other).
The Examiner notes that “substantially parallel” is being interpreted in light of the definition in lines 10-13 of Page 15 of the Applicant’s specification. 

With regards to claim 5, the above combination of Najafi and Ledet teaches or suggests the first axis is substantially colinear with the second axis (Fig. 3 of Ledet depicts the coils 20, 22 defining axes which are colinear with each other). 
The Examiner notes that “substantially collinear” is being interpreted in light of the definition in lines 14-18 of Page 15 of the Applicant’s specification. 

With regards to claim 7, the above combination of Najafi and Ledet teaches or suggests that the size of the housing 110 is about 3.7 mm in diameter (¶ [0029] of Najafi). Najafi further teaches that the size of the housing is dependent upon the size of the antenna 66 and its ability to couple with a readout unit 80. 
The outer diameter of the housing would depend up the factors of desired strength of communication via the antenna.  As such, the outer diameter is a results-effective variable that would have been optimized through routine experimentation based on the desired antenna communication.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select the outer diameter, using the diameter suggested by Najafi as a starting point, so as to obtain the antenna communication. In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the outer diameter of the housing of the above combination such that it is in the range of .05 mm to 3.5 mm. See MPEP 2144.05 (II) (A).

With regards to claim 8, the above combination of Najafi and Ledet teaches or suggests that the hollow cylindrical body includes a tapered cylinder (¶ [0029] of Najafi discloses a tapered cylindrical shape).

With regards to claim 9, the above combination of Najafi and Ledet teaches or suggests that the outer diameter is about 3.7 mm and 16.5 mm in length (¶ [0029] of Najafi).

The dimensions of the hollow cylindrical body depend upon the desired fitting of the cylindrical housing 110 and the anchor 120 (¶ [0029] of Najafi). As such, the dimensions are results-effective variables that would have been optimized through routine experimentation based on the desired fitting to the anchor 120.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select the outer diameters and lengths so as to obtain the desired fitting to the anchor 120. See MPEP 2144.05 (II) (A).

With regards to claim 12, the above combination of Najafi and Ledet teaches or suggests the hollow cylindrical body includes a cavity which is hermetically sealed, the cavity including the moving coil disposed therein, the cavity being sealed partially by the membrane (¶ [0029] of Najafi discloses that the sensing device 60 is contained in a single hermetically-sealed housing, wherein Fig. 4 and ¶ [0030] of Najafi depicts the housing being sealed partially by the diaphragm of the mechanical capacitor 94).  

	With regards to claim 15, the above combination of Najafi and Ledet teaches or suggests that the control unit is reversibly attachable to the upper end of the hollow (¶ [0032] of Najafi discloses the temporary securement of the sensing device 60 to the bore 126; ¶ [0032] of Najafi discloses that antenna 66 may be placed within the head portion 124 of the anchor 120 and is electrically coupled to the remaining components of the sensing device 60).  

	With regards to claim 16, the above combination of Najafi and Ledet teaches or suggests that the control unit and the upper end include complementary interconnecting features to secure the control unit to the hollow cylindrical body (¶ [0032] of Najafi discloses an interface fit or another mechanical securement device which provides a temporary or permanent securement between the sensing device 60 and bore 126). 

	With regards to claim 17, the above combination of Najafi and Ledet teaches or suggests that the complementary interconnecting features includes a plurality of electrical connections configured to electrically connect the control unit with the plurality of coils (¶ [0032] of Najafi discloses that the antenna 66 of the anchor 120 is coupled to the remaining components of the sensing device 60 via the anchor 12).  

With regards to claim 24, Najafi method of use of a cerebrospinal-fluid-pressure-measuring device (¶ [0007] discloses a procedure for implanting the sensor unit and monitoring a physiological parameter), the method comprising: inserting a hollow cylindrical body of a pressure gauge through a skull (¶ [0031] and Figs. 5-8 disclose inserting sensor unit 150 into hole 136 of the skull 134, wherein the sensor unit 150 comprises a sensing device 60 with a cylindrical housing 110), the hollow cylindrical body having a lower end, an upper end, an inner surface, and an outer surface (Fig. 4 and ¶ [0029] depict an end corresponding to a flat distal face 112 [i.e., a lower end], an end opposite the flat distal face 112, an inner surface of the flat distal face 112 which contains the transducer 62/mechanical capacitor 94 [i.e., an inner surface], and an exterior surface of 110); the pressure gauge also including: a membrane attached to the lower end (¶ [0023] discloses that capacitor 94), the membrane being configured to move under a pressure of cerebrospinal fluid within the skull (¶¶ [0023], [0030] discloses that capacitor 94 comprises a diaphragm that deflects relative to the fixed electrode in response to pressure of cerebrospinal fluid); and a plurality of electrodes including a stationary electrode and a moving electrode (¶ [0023] discloses the capacitor 94 comprising a fixed electrode and a moving electrode), the stationary electrode being disposed in the hollow cylindrical body and connected to the inner surface of the hollow cylindrical body so as to remain stationary with respect to the hollow cylindrical body (¶ [0023] discloses the fixed electrode is stationary; Fig. 4 depicts the capacitor 94 being connected to and located within an inner surface of flat distal face 112 of the housing 110), the moving electrode being disposed in the hollow cylindrical body and connected to the membrane so that the moving electrode moves with respect to the stationary electrode when the membrane moves under the pressure from the cerebrospinal fluid (¶ [0023] discloses a moving electrode on a diaphragm that deflects relative to the fixed electrode in response to pressure; Fig. 4 depicts the capacitor 94 being located within an inner surface of flat distal face 112 of the housing 110), one of the plurality of electrode being configured as a transmitting electrode and another of the plurality of electrode being configured as a receiving electrode (Fig. 3 depicts the capacitor 94 comprising a receiving electrode and a transmitting electrode; Fig. 3 and ¶ [0025] disclose a regulator/rectifier 102 which rectifies incoming power from inductive antenna 106 to circuit components including the oscillator 92, wherein a signal of the oscillator is transmitted to an electrode of the capacitor and received from an electrode of the capacitor); attaching a control unit to the upper end of the hollow cylindrical body (Fig. 5 and ¶ [0032] depict an anchor 120 attached to the upper end of 110, wherein antenna 66 may be placed within the anchor 120 and is electrically coupled to the remaining components of the sensing device 60, wherein anchor 120 is configured to contact an upper end of the housing 110); applying an input signal to the transmitting electrode and receiving an output signal from the receiving electrode in response to the input signal (Fig. 3 and ¶ [0025] disclose a regulator/rectifier 102 which rectifies incoming power from inductive antenna 106 to circuit components including the oscillator 92, wherein a signal of the oscillator is transmitted to an electrode of the capacitor and received from an electrode of the capacitor; Fig. 3 and ¶ [0024] disclose a signal from the oscillator 92 being provided to a modulator 96 and then to the antenna 66); and generating an indication of the pressure of the cerebrospinal fluid responsively to the output signal (¶¶ [0023]-[0024] discloses the signal being transmitted from antenna 66 to a readout unit 80, wherein the transmitted signal is an indication of the pressure).  

In a related system for measuring pressure (¶ [0047] of Ledet), Ledet discloses that capacitive plates may be in the form of flat inductor coils (¶ [0058]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electrode of the capacitor of Najafi with the flat inductor coils as taught by Ledet. Because both function as capacitive plates, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

With regards to claim 27, the above combination teaches or suggests the moving coil has a first axis and the stationary coil has a second axis, the first axis being substantially colinear with the second axis (Fig. 3 of Ledet depicts the coils 20, 22 defining axes which are colinear with each other). 
The Examiner notes that “substantially collinear” is being interpreted in light of the definition in lines 14-18 of Page 15 of the Applicant’s specification. 

With regards to claim 28, the above combination of Najafi and Ledet teaches or suggests that the hollow cylindrical body includes a tapered cylinder (¶ [0029] of Najafi discloses a tapered cylindrical shape).



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Najafi in view of Ledet, as applied to claim 1 above, and further in view of US 2012/0265028 A1 (Hughes).
With regards to claim 2, the above combination teaches or suggest that the outer surface of the hollow cylindrical body is attached to the anchor 120 so as to enable screwing the pressure gauge into the skull for fastening therein (Figs. 5-8 and ¶ [0032] of Najafi depict the housing 110 attached within the anchor 120 such that the housing 110 and the anchor can be screwed into the skull for fastening therein, wherein the temporary or permanent attachment can be an interface fit or another mechanical securement device). 
The above combination is silent regarding whether the cylindrical body is threaded. 
In a related system for monitoring intracranial pressure (Abstract of Hughes), Hughes depicts a threaded mechanical attachment between a proximal component 116 and a distal component 118, wherein an outer surface of the distal component 118 is threaded (Figs. 3-4 and ¶ [0037]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the attachment between the anchor 120 and the housing 110 of Najafi with a threaded engagement as taught by Hughes. The motivation would have been to provide a hermetic seal between the chambers (¶ [0035] of Hughes) and provide a close fit that prevents biological material from infiltrating the bore 126 (¶ [0032] of Najafi). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Najafi in view of Ledet, as applied to claim 2 above, and further in view of US 4,572,212 A (Letterio)
With regards to claim 3, the above combination is silent with regards to whether the upper end of the hollow cylindrical body includes a drive or bolt-head to aid screwing the pressure gauge into the skull for fastening therein. 
In a related system for mounting a pressure transducer to a skull (Abstract of Letterio), Letterio discloses an upper end of a hollow cylindrical body includes a drive or bolt-head to aid screwing a pressure gauge into the skull for fastening therein (Figs. 1-4 and Col. 2, lines 22-29 discloses an upper end of a bolt half 14 having a squared shape to form a means by which a wrench or similar tool can hold the bolt half). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper end of the cylindrical body of Najafi to have incorporated a bolt-head as taught by Letterio. The motivation would have been to provide a mechanism to facilitate the movement of the implant and aid in the screwing of the pressure gauge (Col. 2, lines 62-68 of Letterio).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Najafi in view of Ledet, as applied to claim 5 above, and further in view of US 2010/0058583 A1 (Cros).
 With regards to claim 6, the above combination is silent with regards to whether a separation of the moving coil and the stationary coil in the direction of the first axis and the second axis is in the range of 0.05mm to 0.7mm.  
 that the gap between capacitive plates may range from 0.1 to 10 micrometers and is a result-dependent parameter dependent upon the desired sensitivity (¶ [0103]). 
The separation between the coils would depend up the factors of desired sensitivity.  As such, the separation range is a results-effective variable that would have been optimized through routine experimentation based on the desired sensitivity.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select the separation range, using the range suggested by Cros as a starting point, so as to obtain the desired sensitivity.  In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the separation of the coils of the above combination such that it is in the range of 0.05 mm to 0.7 mm. See MPEP 2144.05 (II) (A).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Najafi in view of Ledet, as applied to claim 8 above, and further in view of Hughes
With regards to claim 10, the above combination teaches or suggest that the outer surface of the hollow cylindrical body is attached to the anchor 120 so as to enable screwing the pressure gauge into the skull for fastening therein (Figs. 5-8 and ¶ [0032] of Najafi depict the housing 110 attached within the anchor 120 such that the housing 110 and the anchor can be screwed into the skull for fastening therein, wherein the temporary or permanent attachment can be an interface fit or another mechanical securement device). 

In a related system for monitoring intracranial pressure (Abstract of Hughes), Hughes depicts a threaded mechanical attachment between a proximal component 116 and a distal component 118, wherein an outer surface of the distal component 118 is threaded (Figs. 3-4 and ¶ [0037]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the attachment between the anchor 120 and the housing 110 of Najafi with a threaded engagement as taught by Hughes. The motivation would have been to provide a hermetic seal between the chambers (¶ [0035] of Hughes) and provide a close fit that prevents biological material from infiltrating the bore 126 (¶ [0032] of Najafi). 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Najafi in view of Ledet and Hughes as applied to claim 10 above, and further in view of Letterio
With regards to claim 11, the above combination is silent with regards to whether the upper end of the hollow cylindrical body includes a drive or bolt-head to aid screwing the pressure gauge into the skull for fastening therein. 
In a related system for mounting a pressure transducer to a skull (Abstract of Letterio), Letterio discloses an upper end of a hollow cylindrical body includes a drive or bolt-head to aid screwing a pressure gauge into the skull for fastening therein (Figs. 1-4 and Col. 2, lines 22-29 discloses an upper end of a bolt half 14 having a squared shape to form a means by which a wrench or similar tool can hold the bolt half). 
.

	Claims 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over Najafi in view of Ledet and Hughes as applied to claim 1 above, and further in view of US 2010/0298895 A1 (Ghaffari).
	With regards to claim 13,  the above combination is silent regarding whether the membrane includes a silicone.  
	In a related system for monitoring pressure (¶ [0162] of Ghaffari), Ghaffari discloses a diaphragm of a capacitive pressure sensor being formed of PDMS (¶¶ [0162]-[0163]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diaphragm of the capacitive sensor of Najafi of the above combination such that it comprises PDMS as taught by Ghaffari. The motivation would have been to provide a diaphragm with biocompatibility (¶ [0245] of Ghaffari) and/or to provide an elastomer that will not have substantial permanent deformation (¶ [0074] of Ghaffari).
	
	With regards to claim 14, the above combination teaches or suggests that 
3 [Si(CH3)20]nSi(CH3)3 (see the above 103 analysis with regards to the diaphragm of Najafi being modified in view of the PDMS diaphragm of Ghaffari; the Examiner notes that PDMS has a chemical formula of CH3[Si(CH3)20]nSi(CH3)3). 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Najafi in view of Ledet, as applied to claim 17 above, and further in view of Hughes.
With regards to claim 18, the above combination is silent with regards to whether the control unit includes a memory and a processor, which is configured to generate the indication of the pressure of the cerebrospinal fluid and store the indication in the memory. 
In a related system for monitoring intracranial pressure (Abstract of Hughes), Hughes discloses that a printed circuit board 114 included in a proximal portion 116 of housing 102 (Fig. 2 of Hughes), wherein the printed circuit board 114 includes an antenna 188 to receive power via inductive coupling (Fig. 8 and ¶ [0052]), an antenna 180 for transmitting and receiving wireless signals (Fig. 8 and ¶ [0049]), and a memory and a processor (Fig. 8 and ¶ [0048]), which is configured to generate the indication of the pressure of the cerebrospinal fluid (¶¶ [0089]-[0091] discloses processor identifies an ICP) and store the indication in the memory (¶ [0093]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of Najafi of the above combination to incorporate the printed circuit board including the antennas, processor, and storage of Hughes. Because both components are capable of powering (¶ [0030]). 

With regards to claim 19, the above combination teaches or suggests the control unit includes a power supply (¶ [0052] and Fig. 8 of Hughes depict a power supply 186 including a batter), and a data interface, which is configured to provide the indication of the pressure stored in the memory to a remote processing device (Fig. 8 and ¶ [0098] of Hughes disclose a communication module 178 and/or antenna 180 for transmitting data from ICP monitoring device 100).  

Claim 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Najafi in view of Ledet, Hughes, and Letterio.
With regards to claim 20, Najafi discloses a pressure gauge device comprising including (Fig. 5 depicts the sensing device of Fig. 4 (which is a self-contained sensing device of the type represented in Fig. 2a); see ¶¶ [0015]-[0016]; ¶ [0018] discloses monitoring systems and components for measuring intracranial pressure): a hollow cylindrical body configured for inserting through a skull (Fig. 4 and ¶ [0029] disclose a cylindrical housing 110 for placing the sensing device 60 within, thereby indicating that the cylindrical housing 110 is hollow) and having a lower end, an upper end, an inner surface, and an outer surface (Fig. 4 and ¶ [0029] depict an end corresponding to a flat distal face 112 [i.e., a lower end], an end opposite the flat distal face 112, an inner surface of the flat distal face 112 which contains the transducer 62/mechanical capacitor 94 [i.e., an inner surface], and an exterior surface of 110), the hollow cylindrical body including a tapered cylinder (¶ [0029] of Najafi discloses a tapered cylindrical shape); a membrane attached to the lower end (¶ [0023] discloses that capacitor 94), the membrane being configured to move under a pressure of cerebrospinal fluid within the skull (¶¶ [0023], [0030] discloses that capacitor 94 comprises a diaphragm that deflects relative to the fixed electrode in response to pressure of cerebrospinal fluid); and a plurality of electrodes including a stationary electrode and a moving electrode (¶ [0023] discloses the capacitor 94 comprising a fixed electrode and a moving electrode), the stationary electrode being disposed in the hollow cylindrical body and connected to the inner surface of the hollow cylindrical body so as to remain stationary with respect to the hollow cylindrical body (¶ [0023] discloses the fixed electrode is stationary; Fig. 4 depicts the capacitor 94 being connected to and located within an inner surface of flat distal face 112 of the housing 110), the moving electrode being disposed in the hollow cylindrical body and connected to the membrane so that the moving electrode moves with respect to the stationary electrode when the membrane moves under the pressure from the cerebrospinal fluid (¶ [0023] discloses a moving electrode on a diaphragm that deflects relative to the fixed electrode in response to pressure; Fig. 4 depicts the capacitor 94 being located within an inner surface of flat distal face 112 of the housing 110), one of the plurality of electrode being configured as a transmitting electrode and another of the plurality of electrode being configured as a receiving electrode (Fig. 3 depicts the capacitor 94 comprising a receiving electrode and a transmitting electrode; Fig. 3 and ¶ [0025] disclose a regulator/rectifier 102 which rectifies incoming power from inductive antenna 106 to circuit components including the oscillator 92, wherein a signal of the oscillator is transmitted to an electrode of the capacitor and received from an electrode of the capacitor); the upper end include complementary interconnecting features to secure the control unit to the hollow cylindrical body (¶ [0032] of Najafi discloses an interface fit or another mechanical securement device which provides a temporary or permanent securement between the sensing device 60 and bore 126), the upper end includes a plurality of electrical connections configured to electrically connect the control unit with the plurality of electrodes (¶ [0032] of Najafi discloses that the antenna 66 of the anchor 120 is coupled to the remaining components of the sensing device 60 via the anchor 12) and a control unit configured to contact the upper end of the hollow cylindrical body (Fig. 5 and ¶ [0032] depict an anchor 120, wherein antenna 66 may be placed within the anchor 120 and is electrically coupled to the remaining components of the sensing device 60, wherein anchor 120 is configured to contact an upper end of the housing 110) so as to apply an input signal to the transmitting electrode and receive an output signal from the receiving electrode in response to the input signal (Fig. 3 and ¶ [0025] disclose a regulator/rectifier 102 which rectifies incoming power from inductive antenna 106 to circuit components including the oscillator 92, wherein a signal of the oscillator is transmitted to an electrode of the capacitor and received from an electrode of the capacitor; Fig. 3 and ¶ [0024] disclose a signal from the oscillator 92 being provided to a modulator 96 and then to the antenna 66), and to generate (¶¶ [0023]-[0024] discloses the signal being transmitted from antenna 66 to a readout unit 80, wherein the transmitted signal is an indication of the pressure).  
Najafi fails to disclose that the electrodes of the capacitor are coils. 
In a related system for measuring pressure (¶ [0047] of Ledet), Ledet discloses that capacitive plates may be in the form of flat inductor coils (¶ [0058]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electrode of the capacitor of Najafi with the flat inductor coils as taught by Ledet. Because both function as capacitive plates, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
Although the above combination teaches or suggest that the outer surface of the hollow cylindrical body is attached to the anchor 120 so as to enable screwing the pressure gauge into the skull for fastening therein (Figs. 5-8 and ¶ [0032] of Najafi depict the housing 110 attached within the anchor 120 such that the housing 110 and the anchor can be screwed into the skull for fastening therein, wherein the temporary or permanent attachment can be an interface fit or another mechanical securement device), the above combination is silent regarding whether the cylindrical body is threaded. 
In a related system for monitoring intracranial pressure (Abstract of Hughes), Hughes depicts a threaded mechanical attachment between a proximal component 116 and a distal component 118, wherein an outer surface of the distal component 118 is threaded (Figs. 3-4 and ¶ [0037]). It would have been obvious for one of ordinary skill 
The above combination is silent with regards to whether the upper end of the hollow cylindrical body includes a drive or bolt-head to aid screwing the pressure gauge into the skull for fastening therein. 
In a related system for mounting a pressure transducer to a skull (Abstract of Letterio), Letterio discloses an upper end of a hollow cylindrical body includes a drive or bolt-head to aid screwing a pressure gauge into the skull for fastening therein (Figs. 1-4 and Col. 2, lines 22-29 discloses an upper end of a bolt half 14 having a squared shape to form a means by which a wrench or similar tool can hold the bolt half). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper end of the cylindrical body of Najafi to have incorporated a bolt-head as taught by Letterio. The motivation would have been to provide a mechanism to facilitate the movement of the implant and aid in the screwing of the pressure gauge (Col. 2, lines 62-68 of Letterio).

With regards to claim 21, the above combination teaches or suggests the moving coil has a first axis and the stationary coil has a second axis, the first axis being substantially colinear with the second axis (Fig. 3 of Ledet depicts the coils 20, 22 defining axes which are colinear with each other). 
. 

Claims 22-23 is rejected under 35 U.S.C. 103 as being unpatentable over Najafi in view of Ledet, Hughes, and Letterio, as applied to claim 20 above, and further in view of Ghaffari.
	With regards to claim 23,  the above combination is silent regarding whether the membrane includes a silicone.  
	In a related system for monitoring pressure (¶ [0162] of Ghaffari), Ghaffari discloses a diaphragm of a capacitive pressure sensor being formed of PDMS (¶¶ [0162]-[0163]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diaphragm of the capacitive sensor of Najafi of the above combination such that it comprises PDMS as taught by Ghaffari. The motivation would have been to provide a diaphragm with biocompatibility (¶ [0245] of Ghaffari) and/or to provide an elastomer that will not have substantial permanent deformation (¶ [0074] of Ghaffari).
	
	With regards to claim 23, the above combination teaches or suggests that 
the silicone includes polydimethylsiloxane (PDMS) having a chemical formula of CH3 [Si(CH3)20]nSi(CH3)3 (see the above 103 analysis with regards to the diaphragm of Najafi being modified in view of the PDMS diaphragm of Ghaffari; the Examiner notes that PDMS has a chemical formula of CH3[Si(CH3)20]nSi(CH3)3). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Najafi in view of Ledet, as applied to claim 24 above, and further in view of Hughes.
With regards to claim 25, the above combination teaches or suggest screwing the pressure gauge into the skull for fastening therein (¶ [0034] of Najafi) and that the outer surface of the hollow cylindrical body is attached to the anchor 120 so as to enable screwing the pressure gauge into the skull for fastening therein (Figs. 5-8 and ¶ [0032] of Najafi depict the housing 110 attached within the anchor 120 such that the housing 110 and the anchor can be screwed into the skull for fastening therein, wherein the temporary or permanent attachment can be an interface fit or another mechanical securement device). 
The above combination is silent regarding whether the cylindrical body is threaded. 
In a related system for monitoring intracranial pressure (Abstract of Hughes), Hughes depicts a threaded mechanical attachment between a proximal component 116 and a distal component 118, wherein an outer surface of the distal component 118 is threaded (Figs. 3-4 and ¶ [0037]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the attachment between the anchor 120 and the housing 110 of Najafi with a threaded engagement as taught by Hughes. The motivation would have been to provide a hermetic seal between the chambers (¶ [0035] of Hughes) and provide a close fit that prevents biological material from infiltrating the bore 126 (¶ [0032] of Najafi). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Najafi in view of Ledet and Hughes, as applied to claim 25 above, and further in view of Letterio
With regards to claim 26, the above combination teaches or suggest screwing the pressure gauge into the skull for fastening therein (¶ [0034] of Najafi), but the above combination is silent with regards to whether the upper end of the hollow cylindrical body includes a drive or bolt-head. 
In a related system for mounting a pressure transducer to a skull (Abstract of Letterio), Letterio discloses an upper end of a hollow cylindrical body includes a drive or bolt-head (Figs. 1-4 and Col. 2, lines 22-29 discloses an upper end of a bolt half 14 having a squared shape to form a means by which a wrench or similar tool can hold the bolt half). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper end of the cylindrical body of Najafi to have incorporated a bolt-head as taught by Letterio. The motivation would have been to provide a mechanism to facilitate the movement of the implant and aid in the screwing of the pressure gauge (Col. 2, lines 62-68 of Letterio).

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Najafi in view of Ledet and Hughes as applied to claim 24 above, and further in view of Ghaffari.
	With regards to claim 29,  the above combination is silent regarding whether the membrane includes a silicone.  
(¶¶ [0162]-[0163]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diaphragm of the capacitive sensor of Najafi of the above combination such that it comprises PDMS as taught by Ghaffari. The motivation would have been to provide a diaphragm with biocompatibility (¶ [0245] of Ghaffari) and/or to provide an elastomer that will not have substantial permanent deformation (¶ [0074] of Ghaffari).
	
	With regards to claim 30, the above combination teaches or suggests that 
the silicone includes polydimethylsiloxane (PDMS) having a chemical formula of CH3 [Si(CH3)20]nSi(CH3)3 (see the above 103 analysis with regards to the diaphragm of Najafi being modified in view of the PDMS diaphragm of Ghaffari; the Examiner notes that PDMS has a chemical formula of CH3[Si(CH3)20]nSi(CH3)3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792